{¶ 35} I must respectfully dissent from the majority herein, because I think the record fails to demonstrate that the trial court abused its discretion in equitably distributing the property. The majority wants to place the burden upon the trial court to further explain what is essentially inexplicable from the evidence that it was presented. In my view, the trial court's explanation was entirely sufficient from the evidence it had before it. Herein the appellant had the burden of establishing what portion of the appellee's residence property had been transmuted into marital property. He utterly failed in that responsibility, and he should not now be afforded a second bite at the apple.